DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose determining that at least one user unit has backup power; selecting, based on a determination that the at least one user unit has backup power, a power mode that defines a percentage of power that each user unit of the at least one user unit can provide backup power to the distribution point unit; and implementing the power mode on the distribution point unit. 
	Claim 9 is allowable over the prior art of record, because the prior art of record does not disclose detecting a loss of power to the distribution point unit; determining that at least one user unit has backup power; selecting, based on a determination that the at least one user unit has backup power, a power mode providing a percentage of power that each of the at least one user unit provide as backup power to the distribution point unit; and implementing the power mode on the distribution point unit.
	Claim 17 is allowable over the prior art of record, because the prior art of record does not disclose detecting a loss of power to the data distribution system; identifying at least one destination system that includes an alternate power source; determining a power mode that defines a percentage of power among the at least one
destination system that includes the alternate power source to provide power to the data
distribution system; and enabling the data distribution system to receive power according to the power mode.
	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836